Citation Nr: 1112054	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability (BHL), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The issue of entitlement to service connection for a BHL disability is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  Service connection for a BHL disability was denied in a May 2007 Board decision that was not appealed.

2.  Evidence received since the May 2007 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

As new and material evidence has been received since the May 2007 Board decision, the criteria for reopening the claim for service connection for a BHL disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 C.F.R. § 20.1100.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The RO denied reopening the Veteran's claim for service connection for BHL in the rating decision on appeal.  Apparently, the January 2010 statement of the case denied the claim on the merits.  Regardless of the RO's actions, given the previous unappealed denial of the claim for service connection for BHL, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Review of the file shows the Board denied service connection for a BHL disability in May 2007 based on its determination that the Veteran's February 1971 medical examination for separation showed normal bilateral hearing; left ear hearing loss for VA purposes was not shown in the medical evidence of record; and right ear hearing loss was initially demonstrated years after service and was not shown by medical evidence of record to be etiologically related to service.  The May 2007 Board decision was not appealed.

The evidence of record at the time of the May 2007 decision included the Veteran's service treatment records showing the aforementioned February 1971 medical examination; VA treatment records and audiology notes; and a VA examination report in October 2006 in which the diagnosis was mild sensorineural hearing loss in the right ear and normal hearing in the left ear with a negative etiological opinion.

The evidence received since the May 2007 decision includes correspondence from the Veteran, to include a copy of an article regarding hearing loss; lay statements from a neighbor, friend, supervisor, and his wife, attesting to his hearing loss; a VA Medical Center record from May 2009 that shows bilateral hearing loss disability for VA purposes; and his testimony before the undersigned VLJ concerning the onset of a BHL disability in service and his varied in-service noise exposure.

The medical evidence added to the record confirms that the Veteran currently has a hearing loss disability, to include right ear and left ear hearing loss.  Because diagnosis of a left ear disability was one of the elements not present in May 2007, this evidence is sufficient to reopen the previously-denied claim.  In addition, in his testimony before the undersigned VLJ, the Veteran gave detailed account of his in-service noise exposure and stated that his BHL disability had its onset in service.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for BHL disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for BHL disability is decided. 

The aforementioned VA examination in April 2003 was conducted by a VA audiologist.  The Board finds that the issue on appeal requires an informed medical opinion as to whether conductive hearing loss and/or sensorineural hearing loss is etiologically related to active service, as opposed to aging, organic disease, or other intercurrent cause.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  An audiologist is a non-physician without the training to adequately address the Board's question; therefore, the Veteran should be afforded a VA examination by a physician.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the extent and etiology of any currently present BHL disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to the hearing impairment in each ear as to whether there is a 50 percent or better probability that the disorder is etiologically related to noise exposure in service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his noise exposure in service and his continuity of symptoms since service.

The opinion should be provided even if the current examination does not establish the presence of hearing loss disability for VA compensation purpose.

The supporting rationale for all opinions expressed must be provided.

2.	The RO or the AMC should undertake any other development it determines to be warranted.

3.	Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for BHL disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


